7/7/2020             Case 7:20-cv-01785-CS-PEDGmail
                                                Document
                                                    - Gilani/Teneo46-2     Filed
                                                                   - meet and      07/08/20
                                                                              confer status Page 1 of 1


                                                                                       Asad Gilani <asad.s.gilani@gmail.com>



  Gilani/Teneo - meet and confer status
  Asad Gilani <asad.s.gilani@gmail.com>                                                 Tue, Jul 7, 2020 at 3:21 PM
  To: Marc Campsen <mcampsen@wcslaw.com>
  Cc: Jane Jacobs <JBJacobs@kleinzelman.com>, Laura Rubenstein <lrubenstein@wcslaw.com>

    Mr Campsen:

    First, Yes there was a Zoom issue . my apologies and I was expecting the documents which i did not see except for
    Insight Document. I was expecting printed documents. Ms. Jacobs identified that Defendants are not liable to provide
    printed documents then I downloaded the documents As I set the expectations in the beginning that 1) We will work
    together 2) Legal Hold of the Documents were send out to Rachel Head on 8/17/19

    Second. You were extremely unprofessional and harassing towards me and would not let me speak. This is not an
    acceptable behaviour and I will not tolerate this kind of behaviour from you towards me. This is not the first time you
    aggression towards me. First time your behaviour was when I called you about the settlement. I felt like someone was
    barking towards me and would not let me talk. You need to keep your professional demeanor towards me please. This
    seems this is too personal for you. You forgot Mr. Piers response, you forgot the date when the repose for
    Interrogatories were due . As Judge Siel told you not to be late in the filing. You are bringing Emotions into this which is
    not acceptable. I do not mind working with you and will not accept Abuse and harassment and talking down towards me.
    Please let me Breath and be respectful and civil in the future conversation l. I understand your frustration that you are on
    vacation

    Third, Meeting and confer is to come to the solution on the discovery and I was looking to resolve but your response was
    if you are going to line item by line item you responded " We are not going to go on line item by line Item you just file the
    Discovery Dispute"

    Last but not least I saw this is not going anywhere and your are becoming very abusive on the call I said I will respond to
    the issues and you can respond by next Monday and as a matter of fact i stay on that




    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=a7b6215d65&view=pt&search=all&permmsgid=msg-a%3Ar6417926027503685976&simpl=msg-a%3Ar64179…      1/1
